[Cite as Wengerd v. E. Wayne Fire Dist., 2017-Ohio-8951.]




DAVID L. WENGERD                                      Case No. 2017-00426-PQ

       Requester                                      Special Master Jeffery W. Clark

       v.                                             REPORT AND RECOMMENDATION

EAST WAYNE FIRE DISTRICT

       Respondent


        {¶1} In a letter dated December 19, 2016, requester David Wengerd made a
public records request of respondent East Wayne Fire District (“East Wayne FD”)
including, as relevant to this action:
        “Any and all attorney fees paid in 2015 and 2016 and for what purpose
        and to whom.
        ***
        Any and all grants that have been applied for and or received since 2014.
        This would include any and all paperwork either digital or hardcopy
        including the applications.”
(Complaint, p. 3.) East Wayne FD responded on December 30, 2016 by requesting
clarification of the request for attorney fees documents, requesting clarification of the
request for grant records, and advising that East Wayne FD does not maintain copies of
Federal Emergency Management Agency (FEMA) grant applications. (Complaint,
p. 4-6.) On January 9, 2017, Wengerd submitted the following clarification:
        1. All invoices received and checks that have been written to Atty.
           Comstock, * * * in 2015 and 2016.
        ***
        3. I am looking for the applications, notifications, and terms of the
           following FEMA Grants.
           A. 2014 SAFER Grant for hiring for $648,000.00.
           B. 2015 SAFER Grant for recruitment for $639,950.00.
Case No. 2017-00426-PQ                    -2-        REPORT AND RECOMMENDATION


          C. 2015 AFG Grant for Paid On Call/Stipend for personal protection
          for $284,457.00.
       ***
       5. The number of Fire and EMS runs for the Village of Dalton for 2016.
       6. The number of runs for Fire and EMS for the unincorporated parts
          of Sugar Creek Township for 2016.”
(Complaint, p. 7.) On January 22, 2017, East Wayne FD responded to request # 3 by
stating: “Federal grants are applied for and processed through a federal government
portal & applicants are required to use this portal unless exempted by federal law.
EWFD is not exempted.” It stated in response to requests # 5 and 6,
       “we do not have any document that divides the information the very
       specific way you requested. Monthly runs are recorded in our monthly
       meeting minutes that are posted (after approval) on our website
       at www.eastwaynefd.com. They are also announced during monthly
       meetings when the fire chief gives his report.”

(Complaint, p. 22.) On February 9, 2017, East Wayne FD provided copies of check
stubs and redacted billing statements of attorney David Comstock. (Complaint,
p. 8-21.) On February 25, 2017, Wengerd repeated his request for the federal grant
applications, and asked: “Please cite the ORC Rule or OAG Opinion that states that
EWFD does not have to provide this information.”        He repeated his request for “a
call log or listing of all FIRE and EMS runs for Sugar Creek Township and the
Village of Dalton for the entire year of 2016.” (Complaint, p. 23.) On March 21, 2017,
East Wayne FD sent Wengerd the following explanation for its denial of copies of the
applications for federal grants:
       “[T]he Fire District has interpreted your request to mean applications for
       SAFER and AFG programs administered by the Federal Emergency
       Management Agency/Department of Homeland Security.
       The District does not have any such record.
Case No. 2017-00426-PQ                      -3-     REPORT AND RECOMMENDATION


       The Fire District does not have an obligation to produce records that are
       not under its control. See State ex rel. Doe v. Tetrault, Clairmont [sic] App.
       No. CA2011-10-070, 2012 WL 3641634, 2012-Ohio-3879.
       The process for submitting a FEMA grant requires an online application
       filed through FEMA’s website which is governed and controlled by FEMA.
       The grant application is completely electronic and the District has not
       maintained any electronic or paper copies of the grant applications.”
(Complaint, p. 24.) On March 21, 2017, East Wayne FD reiterated its denial of the
request for a call log or listing of specified fire and EMS runs as not existing in a single
document. (Complaint, p. 26.)
       {¶2} On May 9, 2017, Wengerd filed a complaint under R.C. 2743.75 alleging
denial of access to public records by East Wayne FD in violation of R.C. 149.43(B).
The complaint seeks relief regarding the following items: 1) applications for the three
specified SAFER grants, 2) call logs for fire and EMS runs for Sugar Creek Township
and the Village of Dalton, and 3) unredacted invoices from attorney David Comstock.
The matter was referred for mediation, and the court was notified that the parties had
not resolved all disputed issues. On July 27, 2017, East Wayne FD filed a response
and motion to dismiss. On September 7, 2017, East Wayne FD filed unredacted copies
of all withheld records responsive to the requests, under seal, with additional briefing.
On September 27, 2017, requester filed a reply to respondent’s pleadings.
       {¶3} R.C. 149.43(B)(1) requires public offices to make their public records
available for inspection, or make copies available, upon request by any person. The
policy underlying the Public Records Act is that “open government serves the public
interest and our democratic system.” State ex rel. Dann v. Taft, 109 Ohio St. 3d 364,
2006-Ohio-1825, 848 N.E.2d 472, ¶ 20. “[O]ne of the salutary purposes of the Public
Records Law is to ensure accountability of government to those being governed.” State
ex rel. Strothers v. Wertheim, 80 Ohio St. 3d 155, 158, 684 N.E.2d 1239, 1242 (1997).
Therefore, R.C. 149.43 must be construed “liberally in favor of broad access, and any
Case No. 2017-00426-PQ                             -4-       REPORT AND RECOMMENDATION


doubt is resolved in favor of disclosure of public records.” State ex rel. Cincinnati
Enquirer v. Hamilton Cty., 75 Ohio St. 3d 374, 376, 662 N.E.2d 334 (1996).
       {¶4} R.C. 2743.75(F)(1) states that public records claims filed thereunder are to
be determined through “the ordinary application of statutory law and case law.” Case
law regarding the alternative statutory remedy of a mandamus action1 provides that a
relator must establish by “clear and convincing evidence” that he is entitled to relief.
State ex rel. Miller v. Ohio State Hwy. Patrol, 136 Ohio St. 3d 350, 2013-Ohio-3720,
¶ 14. Therefore, the merits of this claim shall be determined under the standard of clear
and convincing evidence, i.e., “that measure or degree of proof which is more than a
mere ‘preponderance of the evidence,’ but not to the extent of such certainty as is
required ‘beyond a reasonable doubt’ in criminal cases, and which will produce in the
mind of the trier of facts a firm belief or conviction as to the facts sought to
be established.” Cross v. Ledford, 161 Ohio St. 469 (1954), paragraph three of the
syllabus. See Hurt v. Liberty Twp., 5th Dist. Delaware No. 17CAI050031, 2017-Ohio-
7820, ¶ 27-30.
       {¶5} There is no dispute that East Wayne FD is a public office. East Wayne FD
does dispute that its FEMA SAFER grant applications are “records” of its official
functions, or are physically “kept” by it, arguing that they are therefore not subject to
disclosure under the Public Records Act as “public records.” See R.C. 149.43(A)(1)
(“‘Public record’ means records kept by any public office, * * *.”)
       Motion to Dismiss
       {¶6} East Wayne FD moves to dismiss the complaint on the grounds that, 1) the
request for fire and EMS runs has been rendered moot by provision of those records
subsequent to the filing of the complaint, 2) the request for legal invoices for
David Comstock has been rendered moot by provision of those records subsequent to
the filing of the complaint, 3) the legal invoices of David Comstock were properly

       1   Formerly R.C. 149.43(C)(1), recodified in 2016 as R.C. 149.43(C)(1)(b), 2016 Sub.S.B. No. 321.
Case No. 2017-00426-PQ                       -5-    REPORT AND RECOMMENDATION


redacted to withhold attorney-client privileged information, and 4) with respect to the
applications for FEMA grants, a) no copies are kept by East Wayne FD, b) the final
application is the property and record of the Department of Homeland Security, c) the
“grant narrative” portions of the grant applications constitute trade secrets of
East Wayne FD and the independent consultant who composed the narratives, and d)
the “grant narrative” portions of the grant applications are copyrighted as the literary
work of the grant writer and the District.
       {¶7} In construing a motion to dismiss pursuant to Civ.R. 12(B)(6), the court must
presume that all factual allegations of the complaint are true and make all reasonable
inferences in favor of the non-moving party. Mitchell v. Lawson Milk Co., 40 Ohio St. 3d
190, 192, 532 N.E.2d 753 (1988). Then, before the court may dismiss the complaint, it
must appear beyond doubt that plaintiff can prove no set of facts entitling him to
recovery. O'Brien v. Univ. Community Tenants Union, Inc., 42 Ohio St. 2d 242, 245,
327 N.E.2d 753 (1975). The unsupported conclusions of a complaint are, however, not
admitted and are insufficient to withstand a motion to dismiss. Mitchell at 193.
       Suggestion of Mootness
       {¶8} In an action to enforce R.C. 149.43(B), a public office may produce the
requested records prior to the court’s decision, and thereby render the claim for
production of records moot. State ex rel. Striker v. Smith, 129 Ohio St. 3d 168, 2011-
Ohio-2878, ¶ 18-22. A court considering a claim of mootness must first determine what
records were requested, and then whether all responsive records were provided.
Wenger requested specific call logs of fire and EMS runs, but affirms that subsequent to
the filing of the complaint East Wayne FD provided these records. “I am satisfied with
the production of these records for the Fire and EMS runs.” (August 15, 2017 Response
to Order.) I therefore recommend that the motion to dismiss the claim for production of
fire and EMS run records as moot be GRANTED.
   Case No. 2017-00426-PQ                             -6-       REPORT AND RECOMMENDATION


           {¶9} With respect to the request for billing invoices of attorney David Comstock,
   East Wayne FD provided Wengerd with redacted invoices. Wengerd disputes that the
   Comstock invoices were properly redacted to remove only attorney-client and/or trial
   preparation information. I therefore recommend that the motion to dismiss this claim
   as moot be GRANTED only as to the unredacted portions of the provided invoices of
   David Comstock, and DENIED as to the redacted portions.
           Application of Claimed Exceptions
       {¶10} R.C. 149.43(A)(1) enumerates specific exceptions from the definition of "public
record,” as well as a catch-all exception for, "[r]ecords the release of which is prohibited by
state or federal law." R.C. 149.43(A)(1)(v). If a court determines that records withheld from
release are exempt from disclosure, a complaint based solely on denial of access to the
records is subject to dismissal for failure to state a claim upon which relief may be granted.
State ex rel. Welden v. Ohio State Med. Bd., 10th Dist. Franklin                           No. 11AP-139,
2011-Ohio-6560, ¶¶ 2, 13-15; State ex rel. Parisi v. Heck, 2d Dist. Montgomery No. 25709,
2013-Ohio-4948, ¶¶ 2-3, 5-13. The public office bears the burden of proof to establish the
applicability of any exception.
           “Exceptions to disclosure under the Public Records Act, R.C. 149.43, are
           strictly construed against the public-records custodian, and the custodian
           has the burden to establish the applicability of an exception. * * *
           A custodian does not meet this burden if it has not proven that the
           requested records fall squarely within the exception.”

   State ex rel. Cincinnati Enquirer v. Jones-Kelley, 118 Ohio St. 3d 81, 2008-Ohio-1770,
   886 N.E.2d 206, ¶ 10. East Wayne FD asserts that the withheld records are subject to
   attorney-client, trial preparation, trade secret, and copyright laws, and thus constitute
   “[r]ecords the release of which is prohibited by state or federal law.”2


            2 Although East Wayne FD did not cite all of these exceptions in its responses to Wengerd’s

   requests, it is permitted to raise them in defense of this litigation. “The explanation [provided when
   denying a request] shall not preclude the public office * * * from relying upon additional reasons or legal
   authority in defending an action commenced under division (C) of this section.” R.C. 149.43(B)(3).
Case No. 2017-00426-PQ                      -7-       REPORT AND RECOMMENDATION


       Attorney-client Privilege
       {¶11} East Wayne FD asserts that the billing event narrative descriptions
redacted within the invoices of attorney David Comstock are protected from disclosure
by the common-law attorney-client privilege, defined in Ohio as follows:
       “Under the attorney-client privilege, ‘(1) [w]here legal advice of any kind is
       sought (2) from a professional legal adviser in his capacity as such, (3) the
       communications relating to that purpose, (4) made in confidence (5) by the
       client, (6) are at his instance permanently protected (7) from disclosure by
       himself or by the legal adviser, (8) unless the protection is waived.’”
(Citations omitted.) State ex rel. Leslie v. Ohio Housing Fin. Agency, 105 Ohio St. 3d
261, 2005-Ohio-1508, ¶ 21.       The party asserting attorney-client privilege bears the
burden of showing the applicability of the privilege. State ex rel. Pietrangelo v. Avon
Lake, 146 Ohio St. 3d 292, 2016-Ohio-2974, ¶ 9.
       {¶12} In Pietrangelo, the Supreme Court held that attorney-client privilege applies
to specific portions of attorney billing documents:
       “This court has held that the narrative portions of itemized attorney-fee
       billing statements containing descriptions of legal services performed by
       counsel are protected by the attorney client privilege. Other information
       on the billing statements—e.g., the general title of the matter being
       handled, the dates the services were performed, and the hours, rate, and
       money charged for the services—is considered nonexempt and must be
       disclosed.”
(Citations omitted.) Id. at ¶ 10. The billing invoices provided to Wengerd subsequent to
the filing of the complaint disclose the billing entity, invoice and file numbers, billing
period, dates services were rendered, allocated time and cost per billing entry, total cost
per billing period, as well as some of the narrative descriptions. (Response, Exhibit B.)
East Wayne FD provided an “Explanation of Legal Expenses 2016” (Response,
Exhibit C) to assist in evaluation of the application of privilege to the redacted material.
On review of the unredacted billing invoices filed under seal, I find that all of the
Case No. 2017-00426-PQ                       -8-      REPORT AND RECOMMENDATION


redacted billing narratives satisfy the application of common law attorney-client
privilege.
       {¶13} There is no evidence that East Wayne FD has waived the privilege as to
these invoices. I conclude that East Wayne FD properly applied the common-law
attorney-client privilege in withholding the redacted narrative descriptions of legal
services, and recommend that the motion to dismiss this claim be GRANTED. It is
thus unnecessary to address the claimed exception of these records as trial
preparation. R.C. 149.43(A)(1)(g), (A)(4).
       The Grant Applications Are Records of East Wayne FD
       {¶14} East Wayne FD asserts that its FEMA grant applications are “the property
and record” of the federal Department of Homeland Security (“DHS”), and not the
records of East Wayne FD. (Response, pp. 3, 7.) However, a document may serve
as a record in more than one public office. State v. Sanchez, 79 Ohio App. 3d 133, 136,
606 N.E.2d 1058 (6th Dist.1992). Regardless of whether they also function as records
of a federal agency, the only question for this court is whether these items serve as
records of the official functions of East Wayne FD.
       {¶15} R.C. 149.011(G) provides a three-part definition of “records,” as used in
Revised Code Chapter 149:
       “‘Records’ includes any document, device, or item, regardless of physical
       form or characteristic, including an electronic record as defined in section
       1306.01 of the Revised Code, created or received by or coming under the
       jurisdiction of any public office of the state or its political subdivisions,
       which serves to document the organization, functions, policies, decisions,
       procedures, operations, or other activities of the office.”
Based on respondent’s description of the creation, transmission, storage, and
retrievability of the grant applications, these documents are “electronic records.”
(Response, p. 3; Everhart Aff., ¶ 12 and attached contracts for services; FEMA
applications: Applicant Information Section (SAM.gov certifications), and Submit
Application Section.)   “‘Electronic record’ means a record created, generated, sent,
Case No. 2017-00426-PQ                      -9-     REPORT AND RECOMMENDATION


communicated, received, or stored by electronic means.” R.C. 1306.01(G). As used in
Chapter 1306, “‘[r]ecord’ means information that is inscribed on a tangible medium or
that is stored in an electronic or other medium and is retrievable in perceivable form.”
R.C. 1306.01(M).      The grant applications therefore meet the first element of the
definition of records, as a “document, device, or item.”
       {¶16} Regarding the second element, the applications were created by East
Wayne FD through meetings and other collaboration with Gatchell Grant Resources,
LLC (“Gatchell”). (Response, p. 2; Everhart Aff., ¶¶ 8-10, 17, 19 and attached contracts
for services, Section I.). Each application was also received by East Wayne FD from
Gatchell for approval prior to submission. (Response, p. 2-3; Contracts for services,
Section I (“Grant shall not be submitted unless approval has been given by the Fire
Chief or designee”).). The application documents also come under the jurisdiction of
East Wayne FD as both the entity seeking the grant funding, the entity “ultimately
responsible for the accuracy of all application information submitted,” and the entity that
signed every attestation and certification in the grant application. (FEMA applications:
Applicant’s Acknowledgements and all signature fields.) See State ex rel. Cincinnati
Enquirer v. Krings, 93 Ohio St. 3d 654, 660, 758 N.E.2d 1135 (2001) (requested cost-
overrun records were “within the jurisdiction of” the public office that appointed the
contractor, regardless of who had possession.”).
       {¶17} The third element of the definition, “serves to document” the activities of the
office, is broad and inclusive:
       “We previously have held that the General Assembly’s use of ‘includes’ in
       R.C. 149.011(G) as a preface to the definition of ‘records’ is an indication
       of expansion rather than constriction, restriction, or limitation and that the
       statute’s use of the phrase ‘any document’ is one encompassing all
       documents that fit within the statute’s definition, regardless of ‘form or
       characteristic.’ * * * There can be no dispute that there is great breadth in
       the definition of ‘records’ for the purposes here. Unless otherwise
       exempted or excepted, almost all documents memorializing the activities
       of a public office can satisfy the definition of ‘record.’ * * * Indeed, any
Case No. 2017-00426-PQ                     -10-     REPORT AND RECOMMENDATION


       record that a government actor uses to document the organization,
       policies, functions, decisions, procedures, operations, or other activities of
       a public office can be classified reasonably as a record.”
(Citations omitted.) Kish v. Akron, 109 Ohio St. 3d 162, 2006-Ohio-1244, 846 N.E.2d
811, ¶ 20. Records related to the funding of a public office serve to document the
“functions, policies, decisions, procedures, operations, or other activities of the office.”
See State ex rel. Morgan v. Strickland, 121 Ohio St. 3d 600, 2009-Ohio-1901, ¶¶ 1,
20-21. Each of the FEMA grant applications document East Wayne FD’s act of seeking
funding for its official functions, and contain representations (using FEMA grant
application EMW-2015-FF-00395 as an example) of East Wayne FD’s history,
infrastructure protected, staffing and deployment capabilities, fire-related injury and
fatality statistics, budget/billing details, vehicles, call volume, rescue and emergency
medical service incidents, mutual aid, “ideal” number of volunteer firefighters and
coordinator, office equipment and insurance costs, incentive award proposal, hiring
exam and training expenses, description of allegedly unmet needs, and the projected
impact of additional recruitment and retention on district budget, operations and safety.
This sworn representation of the capabilities and needs of the East Wayne FD was
made formally to the federal government. Such federal grant applications have been
used to challenge the validity of agency assertions.           United States v. Catholic
Healthcare W., 445 F.3d 1147, 1149, 2006 U.S. App. LEXIS 9732 (9th Cir. Ariz., 2006);
United States ex rel. Heath v. Indianapolis Fire Dep't., 2017 U.S. Dist. LEXIS 61499
(SD Indiana, April 24, 2017) (false claims action regarding fire department FEMA grant
application.)   The FEMA grant applications clearly document East Wayne FD’s
“functions, policies, decisions, procedures, operations, and other activities” within the
broad meaning of the statute.
       {¶18} I conclude that the grant applications specified in Wengerd’s request meet
the definition of “records” of East Wayne FD.
Case No. 2017-00426-PQ                              -11-       REPORT AND RECOMMENDATION


      The Grant Applications are “Kept By” East Wayne FD
      {¶19} The duties of a public office under R.C. 149.43(B) apply to its public
records. “‘Public record’ means records kept by any public office.” R.C. 149.43(A)(1).
“Kept by” means records maintained by the public office as provided by law or under the
rules adopted by the relevant records commission (i.e., approved records retention
schedules). Once created, received, or coming under the jurisdiction of a public office,
      “All records are the property of the public office concerned and shall not
      be removed, destroyed, mutilated, transferred, or otherwise damaged or
      disposed of, in whole or in part, except as provided by law or under the
      rules adopted by the records commissions provided for under sections
      149.38 to 149.42 of the Revised Code * * *”
R.C. 149.351(A); see also R.C. 149.40, Making only necessary records. Remedies for
unlawful removal or transfer of a public office’s records include a civil action
for injunctive relief and/or forfeiture pursuant to R.C. 149.351(B), and replevin by
the attorney general if requested by the department of administrative services.
R.C. 149.352; Revised Code Chapter 2737.3 East Wayne FD does not allege proper
disposal of the grant applications under a specific law, or as provided by its records
retention schedules for grant files. I conclude that East Wayne FD remains obligated by
R.C. 149.43(B)(1) to maintain these records, and to take any necessary steps to
restore the records and make them available for inspection or copying under the
Public Records Act. State ex rel. Toledo Blade Co. v. Seneca Cty. Bd. of Comm’rs.,
120 Ohio St. 3d 372, 2008-Ohio-6253, 899 N.E.2d 961, ¶ 19-41.
      {¶20} As noted previously, “electronic records” includes records stored in an
electronic medium and “retrievable in perceivable form.” R.C. 1306.01(G), (M). The
FEMA grant applications were submitted to DHS using a valid and active Data Universal
Numbering System (DUNS) number assigned to East Wayne FD, through the System
for Award Management (SAM.gov) web site.                      The grant records stored there are


      3   These enforcement actions are not within the jurisdiction of this court.
Case No. 2017-00426-PQ                      -12-      REPORT AND RECOMMENDATION


thereby directly accessible to both East Wayne FD and Gatchell. (FEMA applications,
Applicant’s Acknowledgements Section and Applicant Information Section; Everhart
Aff., ¶ 12.) On September 7, 2017, East Wayne FD used this access to physically
produce its grant applications to the court, stating that it had relied upon DHS for
maintenance of the records:
       “[t]he Fire District did not maintain copies of these applications in any of its
       files, but relied upon the grant applications being maintained by the
       Department of Homeland Security. The Affiant obtained the grant
       applications in their entirety from the Department of Homeland Security.”
(Fire Chief Nussbaum Aff., ¶ 2-3.) East Wayne FD has thus either maintained the
records in accordance with records retention law using remote access, or has restored
the records to its local grant files in compliance with Seneca Cty., Id. I conclude that the
requested grant applications are “kept by” East Wayne FD.
       {¶21} Even had East Wayne FD lacked direct access to the grant applications,
the district had access to the records through Gatchell, and would have been obligated
to utilize that indirect access.     Respondent contracted with Gatchell for a public
purpose, making Gatchell a “person responsible for public records,” R.C. 149.43(B)(1),
(C)(1), in a relationship of “quasi-agency.” State ex rel. ACLU v. Cuyahoga Cty. Bd. of
Comm’rs. 128 Ohio St. 3d 256, 2011-Ohio-625, 943 N.E.2d 553, ¶ 52-54.                 Gatchell
agreed to submit the grant applications “on behalf of the Fire District.” Id.; (see
Contracts for Services, Section I, Grant Advisors.). Gatchell maintained copies of the
grant applications in its files, and had access to the submitted applications through the
DHS web site. (Everhart Aff., ¶ 12.) Under such circumstances,
       “where (1) a private entity prepares records in order to carry out a public
       office’s responsibilities, (2) the public office is able to monitor the private
       entity’s performance, and (3) the public office has access to the records
       for this purpose, a relator in an R.C. 149.43(C) mandamus action is
       entitled to relief regardless of whether he also shows that the private entity
       is acting as the public office’s agent.”
Case No. 2017-00426-PQ                      -13-      REPORT AND RECOMMENDATION


State ex rel. Mazzaro v. Ferguson, 49 Ohio St. 3d 37, 39, 550 N.E.2d 464 (1990); accord
Toledo Blade v. Univ. of Toledo Found., 65 Ohio St. 3d 258, 263, 602 N.E.2d 1159
(1992).   In this case, (1) Gatchell was contracted to prepare the applications in
order to carry out East Wayne FD’s responsibilities, (2) East Wayne FD was able
(indeed, required by FEMA) to monitor and approve Gatchell’s performance, and
(3) East Wayne FD had access to the application records through Gatchell. Where a
request is made to a public office for office records maintained only by a contractor, the
records should be retrieved and provided by the office so that the requester does not
have to deal with a private party in order to get them. State ex rel. Cincinnati Enquirer
v. Krings, 93 Ohio St. 3d 654, 659, 758 N.E.2d 1135 (2001).
        {¶22} A fundamental precept of the quasi-agency responsibility of a person
responsible for public records is that “governmental entities cannot conceal information
concerning public duties by delegating these duties to a private entity.” Id. The public
has a “right of access to public records, regardless of where they are physically located,
or in     whose possession they may be.” Mazzaro, 49 Ohio St. 3d 37, 40, 550 N.E.2d
464 (1990). East Wayne FD was therefore under a duty to provide copies of its grant
applications to Wengerd regardless of where they were located.
        Ohio Uniform Trade Secrets Act (R.C. 1333.61 to 1333.69)
        {¶23} Ohio trade secret law may exempt covered records from disclosure under
the Public Records Act. State ex rel. Gambill v. Opperman, 135 Ohio St. 3d 298,
2013-Ohio-761, 986 N.E.2d 931, ¶ 22. However, “[c]onsistent with [the policy of
promoting open government], exceptions to disclosure must be strictly construed
against the public records custodian, and the custodian bears the burden to establish
the applicability of an exception.” State ex rel. Besser v. Ohio State University, 89 Ohio
St.3d 396, 398-400, 732 N.E.2d 373 (2000) (trade secret). Upon in camera review of
the unredacted forms, I find that the text in the “application narrative” fields identified by
respondent fails to meet the statutory standard for “trade secret.”
Case No. 2017-00426-PQ                      -14-      REPORT AND RECOMMENDATION


       R.C. 1333.61(D) provides that:
       “(D) ‘Trade secret’ means information, including the whole or any portion
       or phase of any scientific or technical information, design, process,
       procedure, formula, pattern, compilation, program, device, method,
       technique, or improvement, or any business information or plans, financial
       information, or listing of names, addresses, or telephone numbers, that
       satisfies both of the following:
       (1) It derives independent economic value, actual or potential, from not
       being generally known to, and not being readily ascertainable by proper
       means by, other persons who can obtain economic value from its
       disclosure or use.
       (2) It is the subject of efforts that are reasonable under the circumstances
       to maintain its secrecy.
The following factors are to be used in analyzing a trade secret claim:
       “(1) The extent to which the information is known outside the business;
       (2) the extent to which it is known to those inside the business, i.e., by the
       employees; (3) the precautions taken by the holder of the trade secret to
       guard the secrecy of the information; (4) the savings effected and the
       value to the holder in having the information as against competitors;
       (5) the amount of effort or money expended in obtaining and developing
       the information; and (6) the amount of time and expense it would take for
       others to acquire and duplicate the information.”
Besser, supra at 399-400. In Besser, the Court found that a public office’s business
plan, staffing contract, profit/loss analysis, acquisition goal summaries, working
assumptions for operations, notes and research on comparable hospitals, draft asset
purchase agreement, and pro forma for acquisition of a hospital were not proven to be
trade secrets. Id., at 399-406.
       {¶24} Respondent initially asserted that the grant application forms in their
entirety constituted trade secret held by both East Wayne FD, and Gatchell. (Response,
p. 2-7.) However, respondent has subsequently limited assertion of both trade secret
and copyright protection to the text within specific narrative fields of the forms:
       “Neither the Fire District nor the grant writer seek to exclude from
       disclosure the information which constitutes a recitation of facts or
       characteristics regarding the District. * * * The only information for which
Case No. 2017-00426-PQ                            -15-       REPORT AND RECOMMENDATION


        the District seeks protection under either trademark [sic] or copyright law
        are the application narratives.”4
(Notice of filing, p. 1-2.) Respondent describes the listed application narratives only as
compilation of departmental information “which outlines the specific project.” (Everhart
Aff. ¶ 8-10.)
        {¶25} Regarding the first statutory element of trade secret, respondent “bears the
burden to identify and demonstrate that the material is included in categories of
protected information under the [Trade Secrets Act].” Besser at 400. The categories are
listed in R.C. 1333.61(D), and include:
        “scientific or technical information, design, process, procedure,
        formula, pattern, compilation, program, device, method, technique, or
        improvement, or any business information or plans, financial information,
        or listing of names, addresses, or telephone numbers, * * *.”
Of these categories, respondent mentions only “method” in its pleadings. Respondent
argues that “the methodology utilized by the grant writers would not be known within the
department, with the exception of the fire chief, and this information is shared with no
one else.” (Response, p. 3; Everhart Aff. ¶ 17.) However, this “methodology” is never
described, and no special method is apparent to a reader of the narrative fields, other
than the standard practices of technical writing. Respondent does not assert that it or
Gatchell maintains a written methodology guide. The only recipe for grant application
success that Gatchell asserts is the observation that “[g]rants are awarded based upon
the information contained within and the clarity of the narrative.” (Everhart Aff. ¶ 11.)
Respondent has not met its burden to show that Gatchell’s narratives constitute or
reveal a distinct “method” for securing federal grants.
        {¶26} The remaining statutory and Besser factors are likewise unsupported by
factual evidence, with the exception of Gatchell’s efforts to control disclosure of

        4  The court assumes respondent intended “trade secret” rather than “trademark” in this statement
of limitation, as trademark is both inapplicable and not addressed elsewhere. The court’s bases for
rejecting trade secret application are in any case dispositive of the application forms in their entirety.
Case No. 2017-00426-PQ                              -16-       REPORT AND RECOMMENDATION


completed forms.         Respondent does not provide any evidence of the independent
economic value of its or Gatchell’s methodology. Nor does it quantify the amount of
savings effected and value to the holder in having the information as against
competitors, or the amount of effort or money expended in obtaining and developing the
information, or the amount of time and expense it would take for others to acquire and
duplicate the information. Respondent relies instead on Gatchell’s vague assertion that
the district and Gatchell “have invested significant periods of time and money * * * in
developing the methodology of the presentation to the federal government” (Everhart
Aff., ¶ 19.), and the equally vague claim that,
        “[i]t would require a significant amount of time and money for others to
        duplicate the successful services of Gatchell unless they were to obtain
        copies of the applications requested by Mr. Wengerd. In that regard, other
        competing subdivisions would simply ‘cut and paste’ much of the
        narrative.”
Id., ¶ 20. Gatchell states, again without supporting facts, that if the grant applications
were disclosed, “the ability of the District to obtain grants would decrease as
would Gatchell’s business as its work product could be shared throughout Ohio.” Id. For
example, Gatchell does not show that its success rate in such applications is superior to
that of other grant writers. Further, other grant writers and fire departments have ready
access to advice for compiling departmental information into clear and relevant narrative
answers in FEMA grant application forms. FEMA itself offers extensive online
advice as to how its Peer Reviewers evaluate the narrative portions of grant
applications.5 I find that the requirements, suggested contents, and evaluative standards
for SAFER narrative fields is information that is readily available both outside and inside
the grant application business, and that others can acquire and duplicate that information
with minimal time and expense. Neither East Wayne FD nor Gatchell show that they

        5
          https://www.fema.gov/writing-good-narrative (expand Narrative Evaluation Criteria section) (accessed
October 10, 2017); https://www.fema.gov/afg/docs/FEMA-goodnarrative.pdf (accessed October 10, 2017.);
https://www.fema.gov/media-library-data/1485876473121-243174416d901145ba6f011d9c10d50a/FY16FPSSel
fEvalFINAL.pdf (accessed October 10, 2017).
Case No. 2017-00426-PQ                       -17-    REPORT AND RECOMMENDATION


have created a method or formula beyond the generally known, publicly coached criteria
for filling in narrative response fields in FEMA grant applications. See Arthur Murray
Dance Studios of Cleveland v. Witter, 62 Ohio L. Abs. 17, 105 N.E.2d 685 (C.P.1952).
Applying the standards in Besser, a review of the narrative fields in camera fails to
convince the special master that competitor agencies or grant writers would accomplish
any significant savings of time or expense by duplicating the specific compilations of
facts, history, and goals in the East Wayne FD applications. Finally, while respondent
and Gatchell have agreed to withhold the completed application forms from others, a
confidentiality agreement standing alone cannot support a trade secret claim. State ex
rel. Plain Dealer v. Ohio Dep’t of Ins., 80 Ohio St. 3d 513, 527, 687 N.E.2d 661 (1997).
       {¶27} I find that respondent fails to provide any factual evidence in support of its
claim of trade secret, offering only conclusory affidavit statements.       “[R]eliance on
conclusory affidavit statements is insufficient to satisfy [proponent’s] burden to identify
and demonstrate that the records withheld and portions of records redacted are
included in categories of protected information under R.C. 1333.61(D).” Besser at 400-
404; Arnos v. MedCorp, Inc., 6th Dist. Lucas No. L-09-1248, 2010-Ohio-1883, ¶ 17
(conclusory claims that proponent “had developed a process by which it was able to
obtain success in securing Ohio sales/use tax refunds for clients” were insufficient).
Respondent fails to show that the narrative answers in the FEMA application forms
constitute trade secrets of either it or Gatchell.
       {¶28} Finally, although the Uniform Trade Secrets Act provides that “[a]ctual or
threatened misappropriation may be enjoined,” R.C. 1333.62(A), Gatchell has made no
effort to enjoin the threatened release of the subject grant applications as public
records. Respondent cites no precedent finding trade secret protection for grant writing,
citing only cases involving customer lists and reusable civil service exam questions.
Nor is respondent’s proposition particularly limited, arguing essentially that any narrative
in a government funding application drafted with the assistance of a private consultant
Case No. 2017-00426-PQ                        -18-     REPORT AND RECOMMENDATION


may be claimed as “trade secret.” The court has the duty to construe statutes to avoid
such unreasonable or absurd results.           Toledo Blade Co. v. Seneca Cty. Bd. of
Comm’rs., 120 Ohio St. 3d 372, 2008-Ohio-6253, 899 N.E.2d 961, ¶ 31; State ex rel.
Cincinnati Post v. City of Cincinnati, 76 Ohio St. 3d 540, 543, 668 N.E.2d 903 (1996).
       {¶29} I conclude that respondent fails to show that any of the listed narrative field
text falls squarely within the definition of trade secret.
       Federal Copyright Act
       {¶30} Respondent claims that the narrative field text is “original, artistic work”
protected by the Federal Copyright Act. East Wayne FD states:
       “Both the District and grant writer seek protection against disclosure of the
       narrative sections of the applications as these sections represent the
       original, artistic work, through the collection and assembling of data in
       such a way that articulates the needs of the District, as well as its use of
       grant funds.”
(Notice of filing, p. 4.) 17 U.S.C. §102 provides, in part:
       “(a) Copyright protection subsists, in accordance with this title, in original
       works of authorship fixed in any tangible medium of expression, * * *.
       Works of authorship include the following categories:
           (1) Literary works; * * *”
“Literary works” are simply works expressed in words, numbers, or other symbols.
17 U.S.C. §101. Requester notes that neither Gatchell nor the East Wayne FD have
registered the narrative text of the FEMA applications as copyrighted works. However,
formal registration is not a condition of copyright protection. 17 U.S.C. § 408(a).
       {¶31} The application sections that respondent claims contain copyright material
are each an electronic field or answer box, headed by a question to be answered. The
questions ask for identification of the department’s problems/issues, the department’s
plan to address the identified problems, and how the personnel and material requested
in the grant will benefit the department and others.           The questions seek local
information and goals relevant to the purposes of the grant. Neither the questions nor
Case No. 2017-00426-PQ                    -19-    REPORT AND RECOMMENDATION


the FEMA Narrative Evaluation Criteria (see links, supra) place any scoring value on
“artistic” quality.
        {¶32} Unlike trade secret, the terms of copyright law protect only the finished
“work.” “In no case does copyright for an original work of authoriship extend to any
idea, procedure, process system, method of operation, concept, or discovery,
regardless of the form in which it is described, explained, illustrated, or embodied in
such work.”               17 U.S.C. §102(b). I conclude that requester’s and Gatchell’s
assertion of copyright protection, to the extent it is based on the illustration or
embodiment of any “methodology,” is prohibited by the express language of the
Copyright Act.
        {¶33} Respondent claims that each submitted application is “an original work of
authorship.” 17 U.S.C. §102(a). In copyright law, “[o]riginality requires independent
creation and a modicum of creativity.”     Feist Publ'ns, Inc. v. Rural Tel. Serv. Co.,
499 U.S. 340, 345-346, 111 S. Ct. 1282, 113 L. Ed. 2d 358 (1991). “It is axiomatic that,
while ‘no author may copyright his ideas or the facts he narrates,’ an author may
copyright the expression of those ideas.” John G. Danielson, Inc. v. Winchester-Conant
Props., Inc., 322 F.3d 26, 42 (1st Cir. 2003) (quoting Harper & Row Publishers, Inc. v.
Nation Enters., 471 U.S. 539, 556, 105 S. Ct. 2218, 85 L. Ed. 2d 588 (1985)). In the
Feist case, the U.S. Supreme Court held that even where the compilation and
arrangement of facts possesses a minimal degree of creativity, copyright does not
extend to the facts themselves but only to the original selection, coordination, or
arrangement of the facts. Feist Publ’ns, Inc. v. Rural Tel. Serv. Co., 499 U.S. 340,
359-360 (1991). Here, Gatchell alleges only that it compiled and presented with clarity
the largely factual information it obtained from East Wayne FD, and does not refer the
court to any specific portion of any narrative field that reflects copyright-worthy
“creativity.” While the narrative answers are presumably original in the sense that they
describe the East Wayne FD rather than any other fire department, they are simply not
Case No. 2017-00426-PQ                            -20-      REPORT AND RECOMMENDATION


a “creative literary work.” The affidavit of Gatchell employee Diell Everhart is limited to
this conclusory statement:
        “the original work set forth in the narrative is the literary work of the grant
        writer and the writer has sought protection of this information through the
        agreement with the District. Gatchell objects to the release of its work
        based upon the fact the release will cause irreparable harm to Gatchell
        and the District as its ability to compete for grants would be lessened.”
(Everhart Aff. ¶ 21.) This statement repeats the standards of trade secret, not copyright.
I find that any “creativity” involved in the narrative responses to questions in these
applications is negligible. Satava v. Lowry, 323 F.3d 805, 810-812 (9th Cir., 2003)
(mere rearrangement of commonplace elements). Assuming arguendo that Gatchell
holds copyright in the narrative field text, it may seek damages after the fact against any
person who infringes on its exclusivity rights. See 17 U.S.C. § 106-118; 17 U.S.C.
§ 501 et seq. A copyright owner may also seek an injunction to prevent or restrain
infringement of a copyright, although there is no evidence that Gatchell has sought to do
so. 17 U.S.C. § 502.
        {¶34} However, even were the material here found to be copyrighted, the
Copyright Act allows for “fair use” where the material is used for criticism, research,
commentary,       educational      and/or    noncommercial         purposes.     17    U.S.C.     107.6
“Exceptions to public records requests do not include the copyright defense where the
public records fall under the ‘fair-use’ exception to the federal copyright statute * * *.”
State ex rel. Rea v. Ohio Dept. of Education, 81 Ohio St. 3d 527, 532, 692 N.E.2d 596
(1998). The Rea Court found fair use in the public records context where the requesting

        6  “Notwithstanding the provisions of sections 106 and 106A, the fair use of a copyrighted work,
* * *, for purposes such as criticism, comment, news reporting, teaching (including multiple copies for
classroom use), scholarship, or research, is not an infringement of copyright. In determining whether the
use made of a work in any particular case is a fair use the factors to be considered shall include—
(1) the purpose and character of the use, including whether such use is of a commercial nature or is for
     nonprofit educational purposes;
(2) the nature of the copyrighted work;
(3) the amount and substantiality of the portion used in relation to the copyrighted work as a whole; and
(4) the effect of the use upon the potential market for or value of the copyrighted work.”
Case No. 2017-00426-PQ                     -21-    REPORT AND RECOMMENDATION


parties “have no intention of copying these materials for commercial resale purposes.”
Id.; see also State ex rel. Perrea v. Cincinnati Pub. Sch., 123 Ohio St. 3d 410, 2009-
Ohio-4762, ¶ 35-45 (O’Connor, J., concurring) (public records request for portions of
school exams should fall under “fair use” exception because requester did not intend to
use them for commercial purposes); compare Gambill, 135 Ohio St.3d at ¶ 23 (“the fair-
use exception to the federal copyright statute is inapplicable because Gambill wants the
requested database for commercial purposes related to his appraisal business.”)
Wengerd states that he has no intention of using the narrative box text for commercial
resale or competitive purposes (Response to Respondent’s Claim of Copyright
Protection, pp. 1, 5-6.), and East Wayne FD does not assert that Wengerd is a
competitor to either it or Gatchell in seeking federal grants. I conclude that Wengerd
seeks to examine the material as public record documenting official actions taken by the
East Wayne FD, and not for any commercial purpose. Wengerd’s request for copies
therefore constitutes “fair use” under 17 U.S.C. §107. On this independently sufficient
basis, the copyright defense would fail as an exception to release of the grant
applications.
       {¶35} Finally, copyright protection extends only to the creation of copies of a
protected work. Even if the copyright defense were fully applicable, it would not allow
respondent to deny a public records request from Wengerd to visually inspect the
narrative fields. See R.C. 149.43(B)(1).
       Nondisclosure Agreement
       {¶36} East Wayne FD argues that it is prohibited from disclosing the application
forms because of a nondisclosure clause in its contracts with Gatchell. However, under
Ohio law a public entity cannot enter into an enforceable promise of confidentiality with
respect to public records.   State ex rel. Findlay Publ. Co. v. Hancock Cty. Bd. of
Commrs., 80 Ohio St. 3d 134, 137, 684 N.E.2d 1222 (1997); State ex rel. Gannett
Satellite Info. Network v. Shirey, 78 Ohio St. 3d 400, 403, 678 N.E.2d 557 (1997).
Case No. 2017-00426-PQ                     -22-     REPORT AND RECOMMENDATION


A contractual promise of confidentiality with respect to an otherwise public record is void
ab initio. Teodecki v. Litchfield Twp., 2015-Ohio-2309, 38 N.E.3d 355, ¶ 19-25 (9th
Dist).
         Permitted Redactons
         {¶37} Wengerd expressly agrees to the redaction of social security numbers,
birth dates, and personal income information contained in the applications. (Requester’s
response, p. 4-5.) I find in addition that the SAM.gov access codes and any bank
account or routing information contained in the application forms, to the extent they are
used only for administrative convenience and reveal nothing about the applying
agency’s conduct, would be non-record information subject to redaction. State ex rel.
Dispatch Printing Co. v. Johnson, 106 Ohio St. 3d 160, 2005-Ohio-4384, 833 N.E.2d
274, ¶ 21-29.      The SAM.gov codes may also be subject to exception under
R.C. 1306.23 if their disclosure would jeopardize respondent’s secure use of the federal
online service. For purposes of this case, information described in this paragraph may
be redacted from the application forms.
         Conclusion
         {¶38} Upon consideration of the pleadings and attachments, I find that East
Wayne FD rendered the request for fire and EMS run sheets moot by providing those
records subsequent to the filing of the complaint. I further find that East Wayne FD
properly redacted attorney-client privileged narratives from the itemized attorney billing
statements it provided to Wengerd. Accordingly, I recommend that the court issue an
order DISMISSING the claims for production of these records. Civ.R. 12(B)(6).
         {¶39} I further find that Wengerd has established by clear and convincing
evidence his entitlement to the requested records documenting East Wayne FD’s
applications for federal FEMA grants. Respondent fails to meet its burden to prove that
the allegedly exempt narrative text is subject to withholding as either trade secret or
copyrighted literary work. I recommend that East Wayne FD be ORDERED to provide
Case No. 2017-00426-PQ                      -23-     REPORT AND RECOMMENDATION


Wengerd with unredacted copies of the grant applications, other than the information
detailed in the “Permitted Redactions” section above.         Because respondent denied
access to these records in violation of division (B) of R.C. 149.43, I recommend that
Wengerd is entitled to recover from East Wayne FD the costs associated with this
action, including the twenty-five dollar filing fee. R.C. 2743.75(F)(3)(b).
        {¶40} Pursuant to R.C. 2743.75(F)(2), either party may file a written objection
with the clerk of the Court of Claims of Ohio within seven (7) business days after
receiving this report and recommendation. Any objection shall be specific and state
with particularity all grounds for the objection. A party shall not assign as error on
appeal the court’s adoption of any factual findings or legal conclusions in this report and
recommendation unless a timely objection was filed thereto. R.C. 2743.75(G)(1).




                                                JEFFERY W. CLARK
                                                Special Master
cc:
Alfred E. Schrader                            David C. Comstock, Jr.
441 Wolf Ledges Parkway, Suite 400            3701B Boardman-Canfield Road
P.O. Box 0079                                 Suite 101
Akron, Ohio 44309                             Canfield, Ohio 44406



Filed November 8, 2017
Sent to S.C. Reporter 12/11/17